            Case 2:21-mj-00385-VCF Document 7
                                            8 Filed 08/10/21
                                                    08/11/21 Page 3
                                                                  1 of 4
                                                                       2




                                                                                             8/11/2021


 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:21-mj-00385-VCF
 4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
            v.
 6
     D'ANDRE MARKELL BROWN,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      The defendant is scheduled to be transported to a Bureau of Prisons facility for

14   purposes of an evaluation.

15          2.      Counsel for the defendant needs the additional time for said evaluation to be

16   completed.

17          3.      Additionally, denial of this request for continuance could result in a

18   miscarriage of justice. The additional time requested by this Stipulation is excludable in

19   computing the time within which the trial herein must commence pursuant to the Speedy Trial

20   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title

21   18, United States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

22          This is the first request for a continuance of the bench trial.

23
24
25
26
                                                       3
            Case 2:21-mj-00385-VCF Document 7
                                            8 Filed 08/10/21
                                                    08/11/21 Page 4
                                                                  2 of 4
                                                                       2




 1                                      CONCLUSIONS OF LAW

 2           The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7           The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                                 ORDER

11           IT IS THEREFORE ORDERED that the bench trial currently scheduled on August 18,
                                                                   October 27, 2021
12   2021, at 9:00 a.m., be vacated and continued to ________________ at the hour of
13   ___:___
     9:00 am in__.m.
                LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
                           11th
14           DATED this ____ day of August 2021.
15
16                                                   UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                         4
